 ROCHESTER GAS & ELECTRIC CORP
. 355 NLRB No. 86 
507
Rochester Gas & Electric Corporation 
and Local Un-
ion 36, International Br
otherhood of Electrical 
Workers, AFLŒCIO.  
Case 3ŒCAŒ25915
 August 16, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On June 12, 2008, Administrative Law Judge Wallace 
H. Nations issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, the General 

Counsel and Charging Party 
Union each filed an answer-
ing brief, and the Respondent filed a reply brief.  The 
Charging Party filed cross-
exceptions and a supporting 
brief, the General Counsel and Respondent each filed an 
answering brief, and the Ch
arging Party filed a reply 
brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions and 

to adopt the recommended Order as modified and set 
forth in full below.
1  The judge found, and we agree, that 
the Respondent violated Sec
tion 8(a)(5) and (1) of the 
Act by refusing to provide the Union with certain infor-
mation and by refusing to bargain over the effects of its 
decision to discontinue its practice of allowing employ-

ees to drive company vehicles to and from work.
2 1. The Union, the Charging Party in this proceeding, 
filed a motion to strike portions of the Respondent™s an-

swering brief.  For the following reasons, we find it un-
necessary to pass on the motion. 
First, the Union, which contends that the General 
Counsel did not withdraw his allegation that the Respon-
dent refused to engage in decisional bargaining, moves to 

strike the Respondent™s contention that the General 
Counsel™s posthearing brief supports the judge™s finding 
that the allegation was withdrawn.  In affirming the 

judge™s finding that the General Counsel withdrew the 
allegation, we find it unnecessary to consider the General 
Counsel™s posthearing brief.  Therefore, we need not pass 

on the motion to strike references to it. 
                                                          
 1 We shall modify the judge™s remedy to better effectuate the poli-
cies of the Act.  We shall also modify his recommended Order and 
substitute a new notice to conform to the violations found and to the 
Board™s standard remedial language. 
2 The original complaint alleged that the Respondent also violated 
Sec. 8(a)(5) and (1) by refusing to
 bargain over its decision to discon-
tinue the vehicle practice.  We affi
rm the judge™s finding that the Gen-
eral Counsel™s amendment to the complaint withdrew the decisional-
bargaining allegation.  We observe, however, that the amendment was 
made before the hearing, not, as the judge stated, at the hearing. 
Second, the Charging Party moves to strike portions of 
the Respondent™s argument that
 the decision to change its 
vehicle practice was lawful.  Having found that the deci-
sional-bargaining allegation was withdrawn, we do not 

consider that argument on the merits, and therefore we 
need not pass on the motion to strike those portions of 
the Respondent™s argument. 
Finally, the Charging Party moves to strike certain 
statements supporting the Respondent™s argument that 
the case should be deferred to the parties™ contractual 

arbitration procedure.  Even if we were to consider those 
statements, we would adopt the judge™s decision not to 
defer, as stated below.  Therefore, we need not pass on 
the motion to strike the statements. 
2. We agree with the judge 
that the Respondent unlaw-
fully refused to bargain over the effects of its decision to 
discontinue the practice of allowing employees to take 
company vehicles home from work.
3  Noblit Bros.
, 305 
NLRB 329 (1992), cited by the Respondent, is distin-
guishable.  In 
Noblit
, the Board found that the union 
never requested effects bargaining; rather, the union™s 

bargaining demands were aimed at reversing a decision 
to change the scope and direction of the enterprise, a 
nonmandatory subject of bargaining, not at obtaining 

ﬁadjustments in the employees™ terms and conditions in 
the wake of that change.ﬂ  Id. at 330 fn. 10.  In support of 
that finding, the Board noted that the briefs of both the 

General Counsel and the union characterized the union™s 
bargaining requests as relating to the decision rather than 
its effects.  Id.  In the present case, by contrast, the Un-

ion™s references to the monetary impact of the decision 
and to making employees whole show that the Union 
was seeking to negotiate over th
e effects of the decision.  
Moreover, unlike in 
Noblit
, both the Union and the Gen-
eral Counsel argue in their briefs that the Union implic-

itly demanded effects bargaining as well as decisional 
bargaining.
4                                                           
 3 In doing so, we do not rely on 
AT&T Corp.
, 325 NLRB 150 fn. 1 
(1997), or 
Yellow Cab Co.
, 229 NLRB 1329 (1977), enfd. in part 603 
F.2d 862 (D.C. Cir. 1978), both of 
which were cited by the judge. 
4 We affirm the judge™s finding that
 the Union did not waive its right 
to effects bargaining.  Although Me
mber Schaumber adheres to his 
position that the Board should apply a ﬁcontract coverageﬂ test rather 
than the ﬁclear and unmistakable waiverﬂ standard, see 
California Offset Printers
, 349 NLRB 732, 737 (2007) (Member Schaumber, 
dissenting), he acknowledges that no Board majority currently exists to 
adopt the contract coverage standa
rd.  Accordingly, for institutional 
reasons, Member Schaumber joins in adopting the judge™s waiver 

analysis. We also adopt the judge™s decision 
not to defer to the parties™ con-
tractual arbitration procedure.  In doing so, we find it unnecessary to 

pass on the Union™s argument that the contractual procedure improperly 
requires employees to waive their st
atutory rights.  Member Schaumber 
would find that information-request 
allegations, if covered by a con-
tractual arbitration clause, are deferr
able.  He recognizes, however, that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 508 
AMENDED 
REMEDY
 Having considered the Respondent™s exception, we 
conclude that a remedy similar to that in 
Transmarine 
Navigation Corp.
, 170 NLRB 389 (1968), is more ap-
propriately tailored to the violation and will better effec-
tuate the policies of the Act. 
A Transmarine
 remedy, typically granted when an 
employer fails to bargain over the effects of closing a 
facility or otherwise removing work from the bargaining 
unit, requires the employer to 
bargain over the effects of 
its decision and to provide employees with limited back-
pay from 5 days after the date of the Board™s decision 
until the occurrence of one of four specified conditions.  
See Transmarine
, supra at 390, as clarified in 
Melody Toyota
, 325 NLRB 846, 846 (1998); 
Gannett Co.
, 333 
NLRB 355 (2001); 
Sea-Jet Trucking Corp.
, 327 NLRB 
540 (1999), enfd. 221 F.3d 196 (D.C. Cir. 2000) (per 
curiam).  The 
Transmarine
 remedy is ﬁdesigned both to 
make whole the employees fo
r losses suffered as a result 
of the violations and to recreate in some practicable 
manner a situation in which the parties™ bargaining posi-

tion is not entirely devoid of economic consequences for 
the Respondent[].ﬂ  Liberty Source W
, 344 NLRB 1127, 
1128 (2005), enfd. 478 F.3d 172 (3d Cir. 2007), cert. 

denied 552 U.S. 818 (2007).  
Transmarine
 is the standard 
remedy in effects-bargaining cases.  
Stevens Interna-tional, 
337 NLRB 143, 144 (2001). 
Here, as in 
Transmarine
 and its progeny, the Respon-
dent violated its legal obligation to engage in timely bar-
gaining about the effects on the employees of its decision 

to discontinue the vehicle benefit.  Although the Respon-
dent™s decision to discontinue the benefit did not result in 
the loss of jobs, as with the partial closing at issue in 
Transmarine
, it did cause unit employees to incur eco-
nomic losses in the form of increased commuting costs.  

As the Board observed in 
Transmarine
, 170 NLRB at 
389, the Respondent™s unfair labor practice thus deprived 
the Union of ﬁan opportunity to bargain . . . at a time 

prior to [implementation of the decision] when such bar-
gaining would have been meaningful in easing the hard-
ship on employees. . . .ﬂ  In 
Gannett
, above, the Board 
observed, ﬁthe Union may have been able to secure ‚ad-
ditional benefits for employees had the Respondent en-
gaged in timely effects bargaining.™ﬂ  333 NLRB at 359 

(quoting 
Live Oak Skilled Care & Manor
, 300 NLRB 
1040 (1990)). 
                                                                                            
 Board precedent is to the contrary.  See 
Team Clean, Inc.
, 348 NLRB 
1231 fn. 1 (2006).
  And, in any event, Member Schaumber acknowl-
edges that the effects-bargaining a
nd information allegations here are 
not covered by the contractual arbitr
ation clause, and therefore are not 
deferrable. 
Several years have now passed since the vehicle bene-
fit was discontinued, and we cannot determine the result 
that timely effects bargaining would have produced.  
Moreover, we cannot order the Respondent to restore the 

benefit because, as the Resp
ondent points out, it acted 
lawfully when it unilaterally implemented the decision to 
discontinue the benefit.  However, were we to merely 

order that the Respondent now engage in effects bargain-
ing, ﬁthe Union can hardly hope to obtain the same bene-
fits from bargaining that might have helped ease the unit 

employees™ transition . . . had ‚effects™ bargaining taken 
place at the time required by law.ﬂ  
Gannett
, above, at 
359 (quoting 
Signal Communications
, 284 NLRB 423, 
428 (1987)).  As in 
Transmarine
, above, ﬁa bargaining 
order alone cannot serve as an adequate remedy for the 

unfair labor practices committed by the Respondent.ﬂ  
170 NLRB at 390.  At this point, meaningful bargaining 
cannot be assured without restoring some measure of 

bargaining power to the Union in relation to the issue. 
Accordingly, in order to en
sure that meaningful bar-
gaining occurs and to effectuate the policies of the Act, 

we shall order the Respondent to bargain over the effects 
of its decision and to provide employees with a limited 
and conditional make-whole remedy similar to that re-

quired in 
Transmarine
, above.  Specifically, we shall 
order the Respondent to pay each employee the monetary 
value of the vehicle benefit from 5 days after the date of 

this Decision and Order until the occurrence of the earli-
est of the following conditions:  (1) the Respondent bar-
gains to agreement with the 
Union on the effects of dis-
continuing the benefit; (2) the parties reach a bona fide 
impasse in bargaining; (3) the Union fails to request bar-
gaining within 5 business days after receipt of this Deci-
sion and Order, or to commence negotiations within 5 
business days after receipt of the Respondent™s notice of 

its desire to bargain with the Union; or (4) the Union 
subsequently fails to bargain in good faith.  The sum paid 
to each employee shall not ex
ceed the monetary value of 
the vehicle benefit to that
 employee from January 1, 
2006 (the date the benefit was discontinued) until the 
date on which the Respondent shall have offered to bar-

gain in good faith.  However, in no event shall the sum 
paid to any employee be less than the monetary value of 
the benefit to that employee for a 2-week period.
5  The 
amounts due shall be com
puted in accordance with 
Ogle Protection Service
, 183 NLRB 682, 683 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), 
with interest as prescribed 
in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
                                                          
 5 We leave to compliance the determ
ination of the monetary value of 
the vehicle benefit to each affected employee. 
 ROCHESTER GAS & ELECTRIC CORP
. 509
ORDER The National Labor Relations Board orders that the 
Respondent, Rochester Gas & 
Electric Corp., Rochester, 
New York, its officers, agents, successors, and assigns, 

shall 
1.  Cease and desist from 
(a) Refusing to bargain with Local Union 36, Interna-
tional Brotherhood of Electrical Workers, AFLŒCIO (the 
Union), over the effects of el
iminating the benefit of al-
lowing the low-voltage trouble maintenance and repair 

(TM&R) employees to take their service vehicles home 
at the end of their shifts. 
(b) Failing and refusing to provide the Union with re-
quested information that is relevant and necessary to the 
Union™s performance of its du
ties as the exclusive collec-
tive-bargaining representative of employees in the unit 
described below, and/or failing to inform the Union that 
the requested information did not exist.
 (c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain collectively with the Union as 
the exclusive representative of
 the employees in the fol-
lowing appropriate unit concerning the effects of the Re-
spondent™s decision to discontinue the benefit of allow-

ing the low-voltage TM&R employees to take their ser-
vice vehicles home after work, and if an understanding is 
reached, embody the understanding in a signed agree-

ment: 
 All employees of Respondent described in Section 1Š
Representation and Recognition, of the collective-
bargaining agreement between the Respondent and the 

Union, which is effective from September 1, 2003 to 
May 31, 2008. 
 (b) Pay each low-voltage TM&R employee the mone-
tary value of his or her vehicle benefit, with interest, for 
the period set forth in the remedy section of this decision. 
(c) Furnish the Union with the information it requested 
on March 7 and June 5, 2006, namely, the cost of allow-
ing the bargaining unit employees to have the benefit of 

taking a company vehicle home, a listing of all nonunit 
employees who have the benefit of taking a company 
vehicle home, and whether the Respondent announced to 

any nonunit employees that the benefit would be discon-
tinued.
 (d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of money due 

under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Rochester, Ne
w York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
6  Copies of the notice, 
on forms provided by the Regional Director for Region 
3, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material. In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since January 10, 
2006. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply.
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain with Local Union 36, 
International Brotherhood of
 Electrical Workers, AFLŒ
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 510 
CIO (the Union), over the effects of our elimination of 
the benefit of allowing the low-voltage trouble mainte-
nance and repair (TM&R) employees to take their ser-
vice vehicles home at the end of their shifts. 
WE WILL NOT fail or refuse to provide the Union with 
requested information that is relevant and necessary to 
the Union™s performance of 
its duties as the exclusive 
collective-bargaining represen
tative of employees in the 
unit described below, and/or fail to inform the Union that 
certain requested information did not exist.
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights set forth above. 
WE WILL, on request, bargain collectively with the Un-
ion as the exclusive representative of the employees in 

the following appropriate unit 
concerning the effects of 
our decision to discontinue the benefit of allowing the 
low-voltage TM&R employees to take their service vehi-

cles home after work, and if an
 understanding is reached, 
embody the understanding in a signed agreement: 
 All employees of Rochester Gas & Electric Corpora-

tion described in Section 1ŠRepresentation and Rec-
ognition, of the collective-bargaining agreement be-

tween Rochester Gas & Electric Corporation and the 
Union, which is effective from September 1, 2003 to 
May 31, 2008. 
 WE WILL pay each low-voltage TM&R employee the 
monetary value of his or her vehicle benefit, with inter-

est.  WE WILL provide the Union with the information it re-
quested on March 7 and June 5, 2006, namely, the cost to 
us of allowing the bargaining unit employees to have the 
benefit of taking a company vehicle home, a listing of all 

nonunit employees who have the benefit of taking a 
company vehicle home, and whether we announced to 
any nonunit employees that the benefit would be discon-

tinued. 
 ROCHESTER GAS 
& ELECTRIC 
CORPORATION  Linda Leslie, Esq.,
 for the General Counsel. 
James R. LaVaute, Esq., 
of Syracuse, New York, for the Charg-
ing Party Union. 
James J. Gleason, Esq., 
of Binghamton, New York, for the 
Respondent Employer. 
DECISION STATEMENT OF THE 
CASE WALLACE 
H. NATIONS, Administrative Law Judge. This case 
was tried in Buffalo, New York, on February 11, 2008. Local 
Union 36 Electrical Workers, AFLŒCIO (Union) filed the 
original charge in this case 
on June 13, 2006. An amended 
charge was filed on June 15, 2006 and a second amended 
charge was filed on September 8, 2006. The Regional Director 
for Region 3 issued a complaint and notice of hearing (Com-
plaint) on October 31, 2006.
1 The complaint alleges, inter alia, 
that Rochester Gas & Electric 
Corporation (Respondent, RG&E 
or Company) has engaged in certain conduct that is in violation 
of Section 8(a)(1) and (5) of the National Labor Relations Act 
(Act). Respondent filed a timely Answer to the Complaint 
wherein it admits, inter alia, the jurisdictional allegations of the 
Complaint. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Char
ging Party and Respondent, I 
make the following: FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a corporation, 
with its principal place of 
business in Rochester, New York, has been engaged in the 
generation, transmission, distribu
tion and sale of electricity and 
natural gas. During the 12-mont
h period ending October 31, 
2006, Respondent, in conducting its
 business described above, 
derived gross revenues in exce
ss of $250,000. During the same 
time period, Respondent purchased
 and received at its Roches-
ter, New York, facility goods valued in excess of $50,000, di-

rectly from points outside the State of New York. The Respon-
dent admits and I find that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Complaint Allegations 
The complaint alleges and the Respondent admits that the 
following individuals held the 
positions opposite their respec-
tive names and have been supervis
ors of Respondent within the 
meaning of Section 2(11) of th
e Act and agents of Respondent 
within the meaning of Section 2(13) of the Act: 
 Cathleen Frain RGE/NYSEG Labor Relations 
Richard Frank Manager of Electrical Operations
2  The complaint alleges and Responde
nt admits that at all ma-
terial times, the Union has been 
the designated representative of 
Respondent™s employees in the following unit which is appro-
priate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act: 
 All employees of Respondent
 described in Section 1Š
Representation and Recognition, 
of the collective-bargaining 
agreement between Respondent and Union, which is effective 
from September 1, 2003 to May 31, 2008. 
 The complaint further alleges that on or about January 10, 
                                                          
 1 All dates are in 2006, unless otherwise indicated. 
2 Frank testified that his job title 
was manager of regional operations. 
Though it is relatively immaterial, 
I will accept Frank™s version as he 
should know best what his job is titled. 
 ROCHESTER GAS & ELECTRIC CORP
. 511
2006, Respondent discontinued the 
practice of allowing certain 
unit employees to take a service vehicle home after work. It 
alleges that this practice rela
tes to wages, hours, and other 
terms and conditions of employment of the unit and is a manda-
tory subject of bargaining. It 
also alleges that Respondent en-
gaged in this conduct without prior notice to the Union and 
without affording the Union an opportunity to bargain with 
Respondent with respect to th
e effects of this conduct.
3 In its answer, Respondent adm
its that on January 10, 2006, it 
discontinued the practice of requiring certain unit employees to 
take service vehicles home afte
r work, but denies the other 
allegations of the preceding paragraph. 
The complaint further alleges that on or about March 7, 
2006, the Union, by letter, de
manded bargaining over Respon-
dent™s decision to terminate the 
practice, (called benefit by the 
Union) noted above and requested that Respondent furnish the 
Union with the following information with respect to that bene-
fit:  1.  A listing of jobs and unit 
personnel that have the benefit; 
2.  Any Company analysis of the cost of this to the Company; 
3. A listing of nonunit personnel who have the benefit, so 
     that we may assess the significance of this issue to the 
     Company; and,  
4. Whether the Company announced to any nonunit person- 
     nel the same restriction now being imposed upon members 
     of the bargaining unit. 
 The Complaint alleges that this information is necessary for, 
and relevant to, the Union™s performance of its duties as the 
exclusive collective-bargaining representative of the unit. The 
Complaint further alleges that on or about March 7, 2006, Re-
spondent, by Cathleen Frain, by 
letter, failed and refused to 
furnish the Union with the info
rmation requested above. Re-
spondent admits that the Union 
filed the information request, 
but denies the other allegations related to it.  
B.  Facts Related to the Decision to End the Practice of Allow-
ing Certain Employees to Take Company Vehicles Home 
and the Union™s Response 
1.  Facts related to the making of this decision 
Richard Frank testified that the Company provides gas ser-
vice to about 370,000 customers and electricity to about 
280,000 customers in a nine county area around Rochester, 
New York. Frank is regional 
operations manager for Respon-
dent. Within the geographic area of his responsibility, he man-
ages the trouble maintenance and repair operation (TM&R) and 
also electrical construction of su
ch things as substations. There 
are two groups of employees 
in TM&R, high voltage and low 
voltage. The high voltage group works with the overhead and 
underground electric transmission sy
stem with voltages as high 
as 35,000 volts, whereas the low 
voltage group primarily deals 
with residences with voltages under 480 volts. The high voltage 
crews use a material handling tr
uck with a bucket attachment. 
These crews have never taken a Company vehicle home at 
                                                          
 3 The complaint was amended at hear
ing to remove an allegation that 
Respondent did not afford the Union prior notice and an opportunity to 

bargain over its decision to cease the involved practice. 
night. When there is an emerge
ncy for them to handle, they 
report to the Respondent™s Roches
ter, New York West Avenue 
facility and are dispatched in their trucks from that facility. 
The low voltage group works on commercial and residential 
meter and service work. They do a lot of meter installations and 
meter change-outs. They do 
maintenance work on what is 
called a current transformer wh
ich uses voltages up to 480 
volts. They do both scheduled 
and emergency work. The emer-
gency work accounts for about 40 percent of the work of the 
low voltage group. In this 
group are eight employees, seven 
electric meter technicians and one electric meter inspector. On 
a day to day basis, the employees in this group work solo. They 
use a ¾ ton van in their work. These vans have two front seats 
with a bulkhead behind them to keep material in the rear from 
coming into the driver compartment. The vans are equipped 
with a computer and any materials the employee needs to do his 
work are in the rear of the van. Their work is divided into two 
shifts, one from 7 a.m. to 3 p.m. 
and the other from 3 to 11 p.m. 
Usually the first shift is manne
d by four to six employees, 
Monday through Friday. The second shift is manned by one or 
two employees normally, Monday through Friday. The Satur-
day and Sunday shifts are manned
 by one employee for each 
shift. Emergency work coming after 11 p.m. is handled by the 
high voltage crews. 
Emergency situations can arise from employees calling in 
sick or storm situations. On these occasions, off duty employ-
ees may have to be called in. Employees are called in order 
from a list supplied to the Company by the Union. They can 
refuse the call out and in that event, the next person on the list 
is called.  Prior to January 1, 2006, these employees took their 
service van home at night. If call
ed in for an emergency while 
at home, they would drive the Company vans to the West Ave-
nue facility to pick up the packet of material needed to do the 
emergency work, then go to the worksite. The Company also 
provides a helper for emergency work and the low voltage em-
ployee would pick this person 
up at West Avenue. On what 
Frank termed ﬁrareﬂ occasions, the employee might be dis-
patched to a worksite without 
first going by the West Avenue 
facility. 
Subsequent to January 1, 2007
, the employees now always 
report to West Avenue for their 
van, material and a helper if 
needed. In November, 2005, Frank decided he wanted to end 
the practice of the employees 
taking their assigned vans home 
at night.
4 He testified that garaging them at West Avenue at 
night would be a cost savings 
to the Company. He was also 
concerned that having the Company trucks parked at employ-
ees™ homes presented some sort 
of negative public reaction. He 
did not elaborate on this point.  
He also did not do any formal 
cost analysis of the savings associated with the decision. 
He recommended to one of the Company™s labor relations 
specialists, Cathleen Frain, that the practice be discontinued. He 
made the recommendation to her because he wanted to be sure 
he was allowed to do it under the collective-bargaining agree-
ment. He made the request by email. The communication, dated 
November 3, 2005, reads: 
                                                           
 4 This practice had been in operation for about 29 years. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 512 
As you are probably aware, Operations across NY 
State is looking at reduci
ng costs to meet budget con-
straints. One of the cost savings ideas for my group would 
be to have the 8 Low Voltage employees who currently 
take home their vehicles, park 
them here at West Ave now 
and commute back and forth to work in their personal ve-
hicles. This makes good busines
s sense in that these em-
ployees start their shift each day here at West Ave. 
These employees get call
ed in from home approxi-
mately 1 time per month. If the call-in is storm related, 
they are reporting to West Ave. first to meet up with their 
rider anyway. One call-out per month doesn™t constitute 
having their vehicles at th
eir homes for emergency re-
sponse. As mentioned above, 
they report to West Ave. 
each day at the beginning of their shift to get their work 
assignments for that day. They also have their morning 
tailboard at that time. Rarely do they have a job scheduled 
earlier than their start time. 
Currently, these employees would finish their last job 
for the day and head home from there. If they have to re-
port back to West Ave. to drop off their vehicle, they 
would pretty much be leaving the worksite at about 30 
minutes or so before the end of their shift in order to be 
back to West Ave. at the end of their shift. We™re not 100 
percent certain they are on the jobsite much past that any-
way even if they are going home from the site. 
My recommendation is that you and I sit with Rick 
Irish5 and give him a heads up that this is coming. The 
sooner the better. I would then communicate this to the 8 
employees involved. I would lik
e to pull the trigger on this 
as soon as 11/28/05. If we were
 to let the employees know 
next week, they would have nearly 3 weeks to prepare. 
 A chart introduced by the Respondent reflects the emergency 
call-outs for 2005. By months it 
shows for January, 6 call-outs. 
June and July, 2 call-outs for each month, August, 8 call-outs, 
September, 1 call-out, October,
 4 call-outs and no call-outs in 
the other months. 
2.  Notice of the decision is given to affected employees 
and the Union responds 
Frain approved the recommenda
tion and Frank set a meeting 
for November 18, 2005, and explained the company™s plans to 
the eight affected employees. 
Steven Parnell is a low voltage
 employee of Respondent and 
a union steward. He is one of the employees affected by the 
decision to stop letting empl
oyees take home company vehi-
cles. He attended a meeting 
on November 18 at Respondent™s 
West Avenue facility. In attendance for management were 

Frank and Supervisor Jim Conn
ell. The employees in atten-
dance in addition to Parnell were Tom Eichle, Dick Shamp, 
Alford Smith, Tom Spratt, and Tony Proctor. All are electric 
field technicians, except for Smith, who is an electric meter 
inspector and all are considered low voltage employees. Frank 
informed the employees that as 
of January 1, 2006, they would 
no longer be allowed to take co
mpany vehicles home at night. 
Smith then asked Frank if mana
gement had considered other 
                                                          
 5 Richard Irish is the Union™s President. 
options such as charging the em
ployees for taking the vehicles 
home at night. Smith added that 
he considered the benefit of 
taking the company vehicle home part of his compensation. 
Frank responded that the decision had already been made. 
Frank also noted that other 
employees under his management 
were similarly going to lose the use of company vehicles to get 
to and from work. Presumably these were nonunit employees. 
Parnell testified that he used 
the company vehicl
e about twice a 
year to answer emergency call-outs from his home. On these 
occasions, Parnell might report to the emergency directly or he 
might first go to the West Avenue facility. 
Parnell was not allowed to take a company vehicle home af-
ter January 1, 2006. He had be
en taking one home since 1990. 
He did not have to buy gas for the company vehicle. The com-
pany withheld an amount from hi
s pay to cover what the Inter-
nal Revenue Service deemed the value of the right to use the 
company vehicle to go to and from work. This value was con-
sidered to be income to the employee. An exhibit in this record 
lists the value or imputed income assigned for the years 2004 
and 2005 for each affected employee. The annual values range 
from a low of $426 to a high of $663. For Parnell, the imputed 
income was listed as $597 for 2004 and $549 for 2005. Parnell 
lives about 17 miles from the i
nvolved company facility. He 
now uses his personal vehicle to 
get to the West Ave. facility. 
Thomas Spratt is a low voltage employee of Respondent. As 
noted above, Spratt also attended the meeting with Frank.
6 Ac-
cording to Spratt, Frank gave as
 the reasons for taking away the 
Company vehicles budget cuts 
and restraints. Spratt remem-
bered asking if other employees would also lose the use of 
company vehicles to go to and from work. According to Spratt, 
Frank said, ﬁProbably, this is just the start of it.ﬂ Spratt lives 
about 25 miles from his place of work and had to take a per-
sonal vehicle out of storage and use it to go to work after his 
Company vehicle was taken away
 January 1, 2006.  The im-
puted income for Spratt for the benefit of taking home the 
Company vehicle for 2004 was $645 and for 2005 was $636. 
Spratt also testified that he was on a Company hiring com-
mittee in the spring of 2005. Also serving on this committee 
were employees Tony Proctor and supervisor Jim Connell. 
Spratt said there was a fourth member, but failed to identify 
him. This committee screened candidates for employment in 
two openings for electric meter t
echnicians in their department. 
The candidates with the highest 
scores were offered employ-
ment. Spratt told each candidate that the use of a company ve-
hicle to go to and from work was part of the job™s compensa-
tion package. According to Spra
tt, supervisor Connell agreed 
with him. 
Richard Irish is the Presiden
t, Business Mana
ger and Finan-cial Secretary of the Union. The Union was certified at Re-
spondent™s facility in 2003 and the unit has 395 members. He 
testified that in November, 2005, he had a telephone conversa-
tion with Richard Frank.  Frank informed Irish that effective 
January 1, 2006, Respondent w
ould no longer allow the low                                                           
 6 With this witness, the General 
Counsel indicated the date of the 
meeting was November 8, 2005, whereas
 with Parnell it was identified 
as taking place on November 18. 
Based on correspondence in the re-
cord, the correct date is November 18 2005. 
 ROCHESTER GAS & ELECTRIC CORP
. 513
voltage teams and meter men to 
take their service vehicles 
home at night. Instead, Respond
ent planned on garaging them 
at its West Avenue 
Facility. Irish responded that Respondent 
could not take this action unila
terally, but rather, was required 
to bargain over it as the existing benefit was a mandatory sub-
ject of bargaining. Frank said th
at he would relate the Union™s 
position to Labor Relations and 
added, that the workers af-
fected were not using the vehicles to answer emergency calls at 
night and that when they did, they first reported to the West 
Avenue Facility anyway. Frank called the decision a good one 
and noted the expense to the 
Respondent involved in the em-
ployees using the vehi
cles to go to and from their homes and 
the West Avenue Facility. Irish 
did not conduct an investigation 
among the affected employees to determine if Frank were cor-
rect in his assertions. 
Later on the same day, Irish sp
oke to Steve Parnell. Parnell 
informed him that he and other affected employees had a meet-
ing with Frank where the loss of the benefit was announced. 
Parnell told Irish that the empl
oyees were upset about the deci-
sion as they would have to get 
another vehicle or find some 
other means to get to work. 
On January 10, 2006, Irish sent 
a letter to Respondent™s La-
bor Relations Analyst, Jay Shapiro, which stated that it was 
formal grievance, adding: 
 This grievance is being filed in
 reference to January 1, 2006 
requirement that Low Voltage TM&R employees with the 
Company with Company vehicles park the vehicles overnight 
at West Ave. 
 This unilateral action was a vi
olation of past practice. This 
removes the benefit of use of the vehicles for commuting to 
work and responding to callouts directly from home. Wages, 
benefits, hours and working cond
itions are mandatory topics 
of collective bargaining. Th
e Company refused collective 
bargaining in this matter. 
 The resolution to this instant case is that all affected members 
are made whole. 
 The Union met with the Company on three occasions to dis-
cuss the removal of the benefit. 
The first meeting took place on 
December 20, 2005. The meeting lasted 2 hours and the matter 
of the benefit was just one of 
a number of topics discussed. 
Appearing for the Respondent was Jay Shapiro and for the 
Union, IBEW International agen
t, Mike Flanagan and Irish. 
Irish testified that the discussion of the removal of the benefit 
took about 5 minutes. Irish did not remember the substance of 
the discussion. The next meet
ing where this matter was dis-
cussed took place in January 2006. Appearing for the Respon-
dent were Cathleen Frain and Richard Frank. Appearing for the 
Union were Irish and employee-steward Steve Parnell. The 
portion of the meeting relating to the grievance took about 20 
minutes. The Union pointed out that the cost of the decision to 
its affected members was about $5000-$6000 for transporta-
tion. There was no detailed explan
ation given for how this fig-
ure was calculated and it is not entirely clear whether Irish 
meant the figures given related to each individual affected em-
ployee or was for the whole group of eight employees com-
bined. I would think the latter w
ould be more likely. Irish noted 
that one of these affected memb
ers, Dick Shamp, had taken the 
job with Respondent at a pay cut as the use of the Company 
vehicle made up for the cut. He again pointed out that the re-
moval of the benefit was a manda
tory subject of bargaining. 
Respondent™s representative took the position that it was a good 
business decision and that it had 
the right to remove the benefit 
under the contract. 
There was a third step meeting held in July, 2006. Appearing 
for the Company were Frain, Shapiro, labor relations analyst 
George Savaker, Frank and hi
s immediate boss, Walt Matias. 
Appearing for the Union were Irish, Parnell and then union 
Vice-President, Craig Rody. Th
e Union reiterated its position 
that Respondent™s decision was a 
mandatory subject of bargain-
ing, and that the benefit had b
een explained to some job appli-
cants as being part of the compensation for the job. The Union 
also took the position that by making the unilateral change in 
the involved benefit, the Respondent had violated the Act. The 
Company again took the position that it had the right to make 
the change under the contract and that it was a good business 
decision. 
On March 7, Irish sent Frain the letter requesting information 
noted above at page 3 of this 
decision. Frain responded with a 
letter dated March 17, 2006, which stated: 
 Respectfully the Company is not rescinding the determination 
it has made with regards to the Low Voltage TM&R group 
garaging their vehicles at night.
 I disagree with your charac-
terization of the issue as being 
a benefit. This issue is cur-
rently in the grievance process and we will be willing to dis-
cuss your concerns within that forum. As for your request for 
information, we will provide you the information relevant to 
the matter. 
 Irish testified that he sent this
 letter and another on June 5 in 
an attempt to get the Company to bargain over the removal of 
the vehicles, ﬁhave them bargain over some recompense, you 
know, some typ of compensation for removing the vehicles, 
. . . .ﬂ 
 Irish wrote Frain again on June 5.
 This letter is practically 
identical to the one sent on Marc
h 7, with the difference being 
that he notes that Respondent had not yet complied with the 
information request as of the date of the later letter. 
Frain responded with a letter dated July 10, which reads: 
 This letter is in response to yo
ur letter dated June 5, 2006 re-
questing information regarding the Employer Vehicle Pro-
gram. I have enclosed a repor
t listing bargaining unit mem-
bers, their job title and the company vehicle they have been 

assigned to take home at night. The company believes that it 
is not obligated to provide you with any financial information 
on company vehicle costs more does the company believe the 
Union™s request for information on non-union employee vehi-
cles is relevant or necessary 
to your duties and responsibili-
ties. 
 As stated in the company™s March 17, 2006 response, we dis-

agree with your characterization of this issue as a ﬁbenefitﬂ 
and the company is not rescinding its determination to have 
these vehicles ga
raged at night. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 514 
Please note that the information being provided is being pro-
vided for use by the Union strictly for the purposes of contract 
administration and/or collective bargaining. The information 
remains confidential and propri
etary and may not be distrib-
uted or used for anything but the above stated purpose, with-
out the written consent of the Company. If you have any ques-
tions on the information provided, please call me. 
 Respondent thus supplied the in
formation requested in para-
graph one of the information re
quest, but no information was 
supplied for the other three paragraphs.  
On July 21, 2006, Irish wrote to Shapiro, stating that the Un-
ion was withdrawing the grievance 
over the removal of vehicles 
and stating that it would pursue the matter before the NLRB. 
Irish testified that he requested the information, including 
that for nonunit employees to see how many people were af-
fected and what was the cost of the program to the Respondent. 
He testified the Union needed this information in order to de-
velop a bargaining position. As he was not sure of the total 
number of employees affected, he
 was not sure what cost sav-
ings the Respondent might reali
ze by the removal of the vehi-
cles. He implied that the proposal 
might be affected by the total 
amount of the cost savings. Other than the information pro-
vided by Frain in her July 10 le
tter in response to paragraph 1 
of the Union™s request, Respondent has not made available any 
other information sought. 
On July 10, Irish had a phone conversation with Shapiro who 
told him the Respondent did not see the relevance of the infor-
mation sought about nonunit employ
ees (Paragraphs 3 and 4 of 
the request). According to Responde
nt, Irish did not give either 
Shapiro or anyone else with the Company reasons why these 
two requests involving nonunit em
ployees were relevant. I 
cannot find any evidence that Re
spondent asked the relevance. 
With respect to Paragraph 2 of th
e request, Irish was never told 
the Company could not afford to let the employees take Com-
pany vehicles home. Irish testified that the Respondent never 
bargained or offered to bargain with the Union over the effects 
of the decision to remove the 
company vehicles from the eight 
employees who had been allowed 
to use them to go to and from 
work. Similarly, he testified th
at Respondent never offered any 
compensation to these employees for taking away the vehicles 
that they had been allowed to take home at night. 
3.  The relevant provisions of the collective- 
bargaining agreement 
Irish was part of the negotiating team that reached the cur-
rent collective-bargaining agreement. The parties, and primar-
ily, Respondent makes some fa
irly broad contentions about 
Irish™s testimony related to barg
aining. I think it important to 
see exactly what Irish did say, which is not easy to summarize 
otherwise. This testimony wa
s fragmented by numerous evi-
dentiary objections from all par
ties. The testimony was given 
starting at page 25 of the transc
ript and questions are by Re-
spondent™s counsel and answers by Irish. The exchange, ex-
cluding objections and arguments reads: 
 Q.  In the course of that bargaining for that agreement, 
you discussed, did you not,
 taking vehicles homeŠunion 
members taking vehicles home, is that correct? 
A.  Yes, we did. 
Q.  You also discussed, in the course of that agreement 
that theŠthere would be certain rights that the company 
would retain with regard to work rules and work practices, 
did you not? 
A.  Yes, we did. 
Q.  As part of that agreement the union agreed, did 
they not, that the company was free to unilaterally change 
any work rule or any practice that had been ongoing at 
RG&E during the course of this collective bargaining 
agreement, except as provided in the agreement itself, is 
that right? 
A.  No answer given as the parties engaged in a num-
ber of objections and counsel 
went to another question. 
Q.  You bargained over the company™s right to retain 
the ability to make certain unilateral changes with regard 
to work practices and work rules, did you not? 
A.  Yes, we did. 
Q.  And, the result of that bargaining is set forth in the 
collective bargaining agreement, is it not? 
A.  No answer was given as the parties again objected 
and counsel opted to ask another question. 
Q.  You told us you bargained over the company™s 
ability to make changesŠunilate
ral changes with regard to 
certain work rules and certain work practices as they ex-
isted and the result of that ba
rgaining is contained in the 
collective bargaining agreement itself, is it not? 
A.  No answer was given 
and objections were made. 
Counsel chose to ask another question. 
Q.  You bargained about work rules, did you not? 
A.  Yes, we did. 
Q.  You bargained about whether or not the company 
would have the right to make unilateral changes in work 
rules as they existed at RG&E, did you not? 
A.  Yes, we did. 
Q.  You arrived at an agreement with regard to that, 
did you not? 
A.  Yes, we did. 
Q.  And that™s reflected in the collective bargaining 
agreement, is that right? 
A.  Yes, it is. 
Q.  With regard to work practices, you bargained about 
that, did you not? 
A.  Yes, we did. 
Q.  And, you arrived at an agreement which would 
give the company certain rights with regard to making uni-
lateral changes to work practices? 
A.  Objections were made
 and no answer was given. 
Counsel then asked another question. 
Q.  Did you bargain, during the course of the negotia-
tions, about the company™s right to make certain unilateral 
changes to existing work practices at RG&E? 
A.  Yes, we did. 
Q.  And the result of that bargaining is set forth in the 
collective bargaining agreement, is it not? 
A.  Yes, it is. 
Q.  With regard to just for the convenience of the 
judge, the agreements with regard to work practices and 
 ROCHESTER GAS & ELECTRIC CORP
. 515
work rules are contained in Article 7 of the collective bar-
gaining agreement, is that correct? 
A.  Yes, they are. 
Q.  Now, you alsoŠlet me back up for a second. You 
told me that you had recited the union™s position on a 
number of occasions to the company with regard to this 
change in the practice of takingŠthe low voltage TMR 
people taking trucks home; isn™t that right? 
A.  Yes, I did.  
Q.  I believe, and correct 
me if I am wrong, that the 
thrust of your discussions with the company was that you 
viewed that a benefit to be allowed to take the trucks 
home; is that right? 
A.  It was a benefit or compensation. 
Q.  And, in your mind was this dollar amount that 
there would be some value in taking the truck home so you 
didn™t have to pay for a vehicle of your own to get work in 
the morning, is that right? 
A.  That™s correct. 
Q.  And to get home at night too, right? 
A.  Yes. 
Q.  And, your view was that that was a benefit to the 
employees, right? 
A.  A benefit or compensation? 
Q.  A benefit and compensation? 
A.  Or compensation, to me they™re kind of analogous 
terms. 
Q.  Meant the same thing to you? 
A.  Yes. 
Q.  During the course of negotiations for this collective 
bargaining agreement, Joint Exhibit No. 7, you bargained 
about benefits, did you not? 
A.  Yes, we did. 
Q.  And, the company retained certainŠthe company™s 
position was that they should be able to retain certain 
rights with regard to changing 
those benefits unilaterally; 
isn™t that right? 
A.  Would you ask th
at again, please? 
Q.  The company™s position during the bargaining was 
that they should be able to retain the right to change bene-
fits unilaterally, isn™t that right? 
A.  I don™t know if I agree that it was the company™s 
position. Q.  You don™t know whatŠyou don™t recall the com-
pany™s position? 
A.  I don™t recall that position. 
Q.  But you do remember this concept of benefits be-
ing discussed? 
A.  Yes. 
Q.  Let™s set wages aside for a second, okay? There are 
certain things that the employees get by virtue of their em-
ployment at RG&E that have
 some economic benefit to 
them, is that correct? 
A.  Yes. 
Q.  That™s aside from the wages that they earn, right? 
A.  That™s correct. 
Q.  There are certain things like clothing allowance 
and some other things that just for an example of a benefit 
that employees get; is that right? 
A.  Yes. 
Q.  And that™s separate 
and apart from their wages, 
right? 
A.  That™s correct. 
Q.  This benefit or let me ask it another way, taking a 
vehicle home after work, is that one of those benefits that 
you get that™s separate and apart from your wages, if 
you™re in that category? 
A.  It™s a benefit or compensation separate and apart 
from wages. Q.  Taking the concept of wages out of it for a second, 
all right, it™s a benefit in terms of something that they get 
that™s of value apart from their wages: is that right? 
A.  Yes. 
Q.  During the course of the negotiations that you had 
with the company to arrive at this collective bargaining 
agreement, you discussed this concept of benefits that 
were separate from the compensation, right? 
A.  Yes we did. 
Q.  You arrived at an agreement with regard to that, is 
that right? 
A.  Yes, we did. 
Q.  The agreement that you arrived at with regard to 
benefits is set forth in Article 25 of the collective bargain-
ing agreement that™s in front
 of you, is that correct? 
A.  Yes, it is. 
 The next questioning of Irish on the subject of negotia-
tion was by General Counsel.  
 Q.  If you would refer to Joint Exhibit 7, and specifi-
cally Article 7. In the first paragraph, there is a reference 
to a joint committee? 
A.  That™s correct. 
Q.  Do you know who was 
on that Joint Committee? 
A.  No, I do not. 
Q.  In the terms of the arti
cle on benefits, were vehi-
cles ever discussed? 
A.  Objections were made
 and no answer was given. 
Another question was asked. 
Q.  So were vehicles ever discussed in relation to bene-
fits? 
A.  I don™t remember vehicles
 being discussed in rela-
tion to Article 25. 
 The next questions about negotia
tions of Irish were asked by 
counsel for the Union. 
 Q.  Mr. Irish, in the course of the negotiations, I™m re-
ferring to Article 7 here, was there any discussion in the 
negotiations about the interpla
y or how you reconciled the 
first paragraph of Section A with the second paragraph of 
Section A; was there any discussion about that? 
A.  I don™t recall a discussion 
of how they interplayed. 
Q.  In the course of negotiations did the company ever 
state to the union that it retained the right to withdraw the 
take-home vehicles? 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 516 
A.  No they did not. 
 Article 7 of the collective-bargaining agreement states: 
 (7) SAFETY AND WORK RULES 
 (A) It is understood and agreed that there are in existence spe-
cific safety and/or work rules, customs, regulations, or prac-
tices which reflect detailed application of subject matters 
within the scope of this Agreement and which are consistent 
with it. It would be impractical to set forth in this Agreement 
all of these rules, customs, regulations, and/or practices, or to 
state which of these matters may have been eliminated. A 
joint committee will be formed to review safety and work 
rules, customs, regulations, and 
practices. It is understood and 
agreed that if a dispute arises as to the existence or enforce-
ability of a specific safety or work rule, custom regulation, or 
practice, such dispute shall not 
be subject to the grievance and 
arbitration provisions of this Agreement, but shall instead be-
come the exclusive concern of the Director of Human Re-
sources for the Company and the International Representative 
of the Union or their specifically authorized deputies. 
 In addition, it is understood and agreed that the Company 
shall have the exclusive right to issue, amend, and revise 
safety and/or work rules, cust
oms, regulations
, and practices, 
except as expressly modified or restricted by a specific provi-
sion of this Agreement. This provision shall include job speci-
fications for the classifications which were recognized by the 
NLRB Certification dated April 11, 2003, Case No. 3ŒRCŒ
11307, except as expressly modified
 or restricted by a specific 
provision of this Agreement. 
 Paragraphs (B) and (C) of this Article are confined to safety 
rules and safety training and are not relevant to the issue under 
consideration. 
 Article (8) MANAGE
MENT RIGHTS AND 
RESPONSIBILITIES  It is mutually understood and agreed by the parties to this 
Agreement that: except as expressly modified or restricted by a 
specific provision of this Agreem
ent, all statutory and inherent 
managerial rights, pr
erogatives, and functions are retained and 
vested exclusively in the Company, including but not limited to 
the rights, in accordance with 
its sole and exclusive judgment 
and discretion to reprimand, susp
end, discharge, and otherwise 
discipline employees for just cause; to determine the number of 
employees to be employed; to hire employees, determine their 
qualifications and assign and dire
ct their work; to promote, 
demote, transfer, lay off, recall employees to work; to set the 
standards of productivity, the pr
oducts to be produced and/or 
the services to be rendered; to maintain the efficiency of opera-
tions; to determine personnel, me
thods, means, and facilities by 
which operations are conducted; to determine the size and 
number of crews; to determine the shifts to be worked; to use 
independent contractors to perform work or services; to sub-
contract, contract out, close down, or relocate the Company™s 
operations or any part thereof; 
to expand, reduce, alter, com-
bine, transfer, assign, or cease any job, department, operation or 
service; to regulate the use of machinery, facilities, equipment, 
and other property of the Company; to introduce new or im-
proved research, production, servic
e, distribution, and mainte-
nance methods, materials, machinery, and equipment; to deter-
mine the number, location and op
eration of departments, divi-
sions, and all other units of the 
Company; to issue, amend and 
revise reasonable policies, rules,
 regulations, an
d practices not 
in conflict with any express pr
ovisions of the collective bar-
gaining agreement; and to direct the company employees. The 
Company™s failure to exercise any right, prerogative, or func-
tion hereby reserved to it, or the company™s exercise of any 
such right, prerogative, or functi
on in a particular way, shall not 
be considered a waiver of the Company™s right to exercise such 
right, prerogative, or function or preclude it from exercising the 
same in some other way not in 
conflict with the express provi-
sions of this Agreement. 
The parties at hearing referred 
to Article 25 as the Benefits 
Article in error. Article 25 is a one line article dealing with the 
Company™s Pension. Article 26 
is a one line Article dealing 
with the Company™s 401(k) plans. Article 24 deals with bene-
fits other than pension or 401(k). It reads: 
 (2) BENEFITS (other than Pension or 401(k)) 
 During the term of this Agreement, the Company will pro-
vide ﬁGeneral Benefitsﬂ and ﬁBenefit Plansﬂ described in the 
ﬁRochester Gas and Electric
 Union Employee Benefit Hand-
bookﬂ, subject to the terms and conditions of the plan docu-
ments. The terms of the plan documents, including the sum-
mary plan descriptions are specifically incorporated herein by 
reference. 
Except as set forth below, it is understood and agreed that 
during the term of this Agreement the Company (consistent 
with the plan documents) shall have the exclusive and unilateral 
right to issue, amend, revise or 
terminate any or all benefits and 
benefit plans:  There follows four numbered paragraphs dealing with medi-

cal plans and flex fit credits, none of which are relevant to the 

issued involved in this case. 
 Though the parties discussed the matter of employees taking 

home Company vehicles, it is not mentioned in the agree-
ment. The only mention of vehi
cles I find is in Article 16 
which deals with overtime. The last sentence of this Article 
reads. ﬁThe Company may require employees to take home 
vehicles.ﬂ 
 C.  Discussion and Conclusion with Respect to the Issues 
1.  Did the Respondent violate the Act by refusing 
to bargain over the effects of its decision? 
Wages, hours and other terms an
d conditions of employment 
are mandatory subjects of bargai
ning, which cannot be changed 
by an employer without providi
ng the union with timely notice 
and an opportunity to bargain. 
NLRB v. Katz, 
369 U.S. 736, 743 (1962); NLRB . Borg-Warner Corp.,
 356 U.S. 342 (1958). 
Making unilateral changes in manda
tory subjects of bargaining 
ﬁcircumvent[s] . . . the duty to negotiate which frustrates the 
objectives of Section 8(a)(5) as much as does a flat refusal.ﬂ 
Katz, at 743. The effects on employees of losing the benefit of a 
service vehicle to drive to and from their residences is a manda-
 ROCHESTER GAS & ELECTRIC CORP
. 517
tory subject of bargaining as it 
relates to their wages and condi-
tions of employment. 
The Respondent has argued that the Union has waived its 
right to this statutory mandat
e to bargain over unilateral 
changes by its agreement to the parties™ collective-bargaining 
agreement. Whether that is correct or not is moot as the General 
Counsel has amended the Compla
int to remove the allegation 
that Respondent was obligated to bargain over its decision to 
cease the practice of allowing the low voltage workers to use its 
vehicles to commute to and from work. 
On the other hand, there remains the issue of whether Re-
spondent was obligated to bargain with the Union over the 
effects of its decision. Under Bo
ard law, I find that Respondent 
was obligated to give the Union notice and an opportunity to 
bargain about the effects on unit 
employees of its decision to 
eliminate the benefit of the employee™s use of Company vehi-
cles to go to and from work and home. That is true even if it 
had no obligation to bargain about the decision itself. 
Good 
Samaritan Hospital, 335 NLRB 901, 902 (2001); 
Kiro, Inc., 
317 NLRB 1325, 1327 (1995). In 
Good Samaritan Hospital, 
the Board held that contractual language that waives the un-
ion™s right to bargain about a d
ecision is not a waiver of its 
right to bargain about that
 decision™s effects. Id.
 at 902. Spe-
cifically, in 
Good Samaritan Hospital, 
the Board found that the 
language in the parties™ collective-bargaining agreement 
waived the union™s right to bargain over the hospital™s decision 
to change its staffing matrix, but did not waive the union™s right 
to bargain over the effects of this decision. Id.
 at 901Œ903. The 
Board found that the hospital™s decision impacted the employ-
ees™ terms and conditions of empl
oyment and that the hospital 
had to bargain over these effects. Id.
 at 903Œ904. Here Respondent™s decision had 
a substantial monetary ef-
fect on the affected employees. Whether one accepts the Re-
spondent™s own estimate of the va
lue to the employees of its 
practice, the value or income imputed to the employees because 
of their use of Respondent™s vehi
cles to commute to work, or 
the higher $5000 to $6000 figure asserted by the Union or 
something in between, the value was substantial.  The costs 
incurred by the employees as a result of the decision included 
providing a vehicle to replace th
e one provided by Respondent, 
and paying the maintenance, insurance and gasoline costs for 
the vehicle. It is obvious to anyo
ne who drives a car these days 
that these costs are very real and substantial. Thus, the effects 
of Respondent™s decision include
d changes to employees™ terms 
and conditions of employment in 
ways that were
 material, sub-
stantial and significant. It is cl
ear that Respondent realized the 
truth of this as the value of the use of the Company vehicle was 
considered income by Respondent and was represented to pro-
spective employees and relied upon by some of those taking 
involved jobs, as being part of their total compensation. As 
such, Respondent had a duty to ba
rgain over the effects of the 
decision. 
Kiro, Inc., 
supra; Union Child Day Care Center, 
304 NLRB 517 (1991)(finding that the employer violated Section 
8(a)(5) of the Act by unilaterally discontinuing its practice of 
allowing employees to use a company vehicle to obtain their 
lunches); Yellow Cab Co., 
229 NLRB 1329, 1333, 1354 (1977) 
(finding that the employer violated Section 8(a)(5) of the Act 
by unilaterally changing its pol
icy allowing employees to use 
their cab for transportation to and from work). 
I cannot find any evidence that the Union has clearly and ex-
pressly waived its right to barg
ain over the effects of the Re-
spondent™s decision. Nothing in the evidence relating to the 
negotiations for collective bargai
ning speaks to any intent by 
the Union to consciously waive its
 right to effects bargaining 
and the collective-bargaining agreement is silent as to effects 
bargaining, though arguably giving the Respondent the right to 
unilaterally make changes in ot
herwise mandatory subjects of 
bargaining. Clearly there were 
no negotiations over the effects 
of the decision to take away 
the private use of Respondent™s 
vehicles by low voltage employees and there is no language 
dealing with this issue in the collective-bargaining agreement. 
The Supreme Court, in 
Metropolitan Edison Co. v. NLRB, 
460 
U.S. 693, 708 (1983), held that it
 would not ﬁinfer from a gen-
eral contractual provision that the parties intended to waive a 
statutorily protected right unless
 the undertaking is ‚explicitly 
stated. ﬁThe Board has held that to meet the clear and unmis-
takable standard, ‚the contract 
language must be specific, or it 
must be shown that the party al
leged to have waived its rights 
consciously yielded its interest in the matter.™ﬂ 
Allison Corp., 
330 NLRB 1363, 1365 (2000). Furthermore, in addressing ef-
fects bargaining, the Board has he
ld that it must be clear and 
unmistakable that effects ba
rgaining is being waived. 
Good Samaritan Hospital, supra at 902. 
None of the contractual provisi
ons, Article 7, Article 24 or 
Article 8, all set forth in their 
relevant entirety above, address 
the effects of taking any action under their wording nor do they 
address the removal of service vehi
cles at all. There is nothing 
that clearly gives Respondent the 
right to avoid effects bargain-
ing from any action it might take 
in reliance on these Articles. 
There is nothing in the evidence
 in this record about negotia-
tions that deals with effects ba
rgaining. I find that Respondent 
has failed to meet its burden th
at the Union clearly and unmis-
takably waived its right to ba
rgain over the effects of Respon-
dent™s unilateral removal of 
the low voltage employees long-
standing benefit. 
Likewise it is clear that th
e Union timely and continuously 
requested to bargain over the matter. Irish made clear requests 
for bargaining in his Novemb
er 2005 telephone conversation 
with Frank, in his meeting with
 Respondent™s repr
esentatives in 
December 2005, and again in its official grievance over the 
matter submitted on January 10, 2006. The grievance in part 
states: 
 ﬁThis unilateral action was a violation of past practice. This 

removes the benefit of the use of vehicles for commuting to 
work and responding to callouts directly from home. Wages, 

benefits, hours and working co
nditions are mandatory sub-
jects of collective bargaining. The Company refused collec-
tive bargaining in this matter. 
The resolution to this instant 
case is that all affected members be made whole.ﬂ 
 The grievance is clear that the loss of a benefit of using the 
vehicles for commuting purposes is 
at issue and equally clear is 
the fact that, inter alia, the Union is seeking compensation for 
the losses its members incurred as a result of Respondent™s 
decision. At both grievance mee
tings in January and July 2006, 
Irish repeated the Union™s pos
ition that Respondent™s conduct 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 518 
was a unilateral change and that
 hours, wages and conditions of 
employment were mandatory subj
ects of bargaining. The Union 
also maintained that position in 
its letters of March 7 and June 
5, 2006. During the grievance 
meetings, Irish informed Re-
spondent that the use of Company 
vehicles was part of the em-
ployees™ compensation and that its loss was costing the em-
ployees $5000 to $6000 annually. I 
find that this makes per-
fectly clear that the Union was seeking an effects remedy in 
addition to seeking bargaining over the decision itself. On the 
issue of waiver, The Board has held that ﬁ[i]n the absence of a 
clear and unmistakable waiver by the union concerning effects 
bargaining, such bargaining is still required.ﬂ 
Good Samaritan 
Hospital, supra at 902.  Though I find that it is clear that the 
Union here requested by effect
s and decision bargaining, the 
Board has held that no magic words are required to establish a 
demand to bargain. They made it 
clear that the loss of the vehi-
cle for commuting to work and the costs associated with that 
loss were substantial. Implicit in such a position is that a rem-
edy is due to the employees for the effects of the lost benefit.  
AT&T Corp., 
325 NLRB 150 (1997); Legal Aid Bureau, 
319 NLRB 159 fn. 2 (1995). Any argument by Respondent that the 
practice of letting the low voltage employees use their Com-
pany vehicles to commute is not 
a benefit, as was made in the 
testimony, is disingenuous as th
eir best argument for waiver 
with respect to the decision to discontinue the practice is found 
in the section of the collective-bargaining agreement dealing 
with benefits. 
In conclusion, I find that Respon
dent violated Section 8(a)(5) 
of the Act by refusing to bargain with the Union over the ef-
fects of its decision to cease the practice and benefit of allowing 
the low voltage employees to use their Company vehicles to 
commute to and from work. 
2.  Did Respondent violate S
ection 8(a)(5) of the Act by 
refusing to supply the Union with requested information? 
Though Respondent did supply one part of the Union™s in-
formation request, it continues to
 refuse to supply the following 
portions of it: 
 Any Company analysis of the cost of this to the Company; A 

listing of non-unit personnel who have the benefit, so that we 
may assess the significance of this issue to the Company; and, 
Whether the Company announced to any non-unit personnel 
the same restrictions now being imposed upon the members 
of the bargaining unit. 
 The Respondent has informed the Union that it does not con-
sider the last two requests to be
 necessary and relevant to the 
Union™s duties as representative of the unit employees and with 
respect to the first one, has stated that no analysis of the costs 
associated with its decision has been made. This latter informa-
tion was first given at the hearing in this case and was not given 
to the Union prior to the hearing. 
With respect to the cost request
, General Counsel asserts that 
the Union is seeking an analysis of the cost to the Company of 
providing service vehicles to ba
rgaining unit personnel, not an 
analysis of the cost savings ac
hieved by taking the service ve-
hicles away. I would agree though would note they might be 
the same thing. Whether any formal analysis was performed or 
not, the underlying cost informati
on is available. Certainly the 
Respondent thought there were cost savings to be achieved by 
stopping the longstanding practice 
of letting the low voltage 
employees take Company vehicles
 home at night.  Budget con-
straints and budget cuts were th
e reasons given to employees  
when they were informed of the Company™s decision. I find 
that such information is highly relevant and necessary to the 
Union to be able to effectively bargain with the Company over 
the effects of its decision. Whether the costs are associated with 
increased mileage on the vehicles, increased maintenance costs 
or increased fuel costs are all matters within the knowledge of 
the Respondent. If it did not understand what the Union was 
seeking, it could have sought a 
clarification, but instead it sim-
ply chose to not comply wit
hout giving a legitimate reason. 
Respondent is obligated to fu
rnish the Union with informa-
tion about the cost of providing the benefit to bargaining unit 
employees. Information relating 
to wages, hours and working 
conditions of employees in the 
bargaining unit is presumptively 
relevant. 
North Star Steel Co., 
347 NLRB 1364, 1364, 1368 
(2006). Accordingly, the Board ha
s held that financial informa-
tion related to the cost of providing benefits to the bargaining 
unit is presumptively relevant 
for purposes of collective bar-
gaining and must be furnished upon request. 
E.I. Dupont & Co., 
346 NLRB 553, 577 (2006); 
V&S Schuler Engineering, 
332 NLRB 1242 (2000). There is no contention made in the evi-
dence that such information does not exist and common knowl-
edge would affirm that it does ex
ist. Simply stating some years 
after the request was made that no 
analysis was made is just not 
sufficient. Respondent has violat
ed the Act by not complying 
with this request. 
With respect to the inform
ation sought concerning nonunit 
personnel, I believe this information is similarly necessary and 
relevant for the Union to properly represent the involved unit 
employees. Frank announced to th
e low voltage employees that 
ceasing the practice of letting them use their Company vehicles 
to commute to and from work was just the start of similar steps 

the Company intended to take. Thus he opened the door to 
legitimate inquiry by the Union 
as to the scope of Respondent™s 
cost savings program.  With resp
ect to information pertaining 
to employees outside the bargai
ning unit, the Union must dem-
onstrate the information is relevant. 
National Grid USA Service 
Co., 348 NLRB 1235 (2006). The burden in demonstrating 
relevance is ﬁnot exceptionally heavy.ﬂ 
Leland Stanford Junior University, 
262 NLRB 136, 139 (1982). The Union need only 
show a ﬁprobability that the de
sired information was relevant, 
and that it would be of use to the union in carrying out its statu-
tory duties and responsibilities. 
NLRB v. Acme Industrial Co.,
 385 U.S. 432, 437 (1967). 
The Union™s information requ
est was based on Respondent™s 
representations regarding the r
eason it eliminated the vehicle 
benefit. Frank notified the low voltage employees that they 
were losing the use of the vehicles and in doing so indicated 

that it was a cost savings measure and that other employees 
would also lose the use of th
e vehicles. Frank made similar 
assertions to Irish. On this basis, the Union stated in its request, 
that it needed the information to ﬁassess the significance of this 
benefit and its cost to the company and to aid the Union in re-
sponding to employer demands to
 terminate the benefit.ﬂ The 
 ROCHESTER GAS & ELECTRIC CORP
. 519
information relating to nonunit 
personnel would demonstrate the significance of the benefit,
 including whether the change 
was going to be instituted Company-wide or if it was only be-
ing applied to the low voltage members of the bargaining unit. 
This information would aid the Union in bargaining over the 
effect of losing the benefit, 
as it would clarify its impact on 
Respondent and assist the Union in preparing bargaining pro-
posals. It would clearly affect the Union™s bargaining position 
as it relates to the size of the cost savings sought by Respon-
dent, whether minimal in the case
 of the low voltage employees 
or substantial if a number of 
nonunit employees were similarly 
losing the use of Company vehicles for their commute.  I be-
lieve the Unions approach would 
be different in one case versus 
the other. Further, other than its claim of nonrelevance, Re-
spondent has offered no reason why it cannot supply the infor-
mation or what harm could result 
if it did. Relevancy of the 
information is also established by Frank™s statements that the 
removal of the benefit was a co
st savings measure that would 
be borne by other employees as
 well. The requested informa-
tion would verify the assertion th
at Frank made to the low volt-
age employees. 
I find that Respondent has violated the Act by not providing 
the information sought with 
respect to nonunit employees. 
3.  Deferral is not appropriate 
in the circumstance of this case 
On brief and in its answer, Re
spondent urges deferral of this 
case to the parties™ grievance an
d arbitration procedures. I think 
deferral in this case is inappropr
iate for two reasons. First, the 
use of take home Company vehicles at employer expense is a 
noncontractual term and conditi
on of employment. The griev-
ance and arbitration procedure allows processing only of an 
alleged ﬁviolation of the specific terms of this Agreement.ﬂ 
Section 10(A). It states: 
 No other matter may be submi
tted to the grievance and arbi-
tration procedure. 
 Work rules, customs, regulations, or practices which reflect 
detailed application of subject matters within the scope of this 
Agreementﬂ are excluded from the grievance and arbitration 
procedure. Section 7 (A). Deferral is not appropriate here be-
cause the arbitration clause in the collective-bargaining agree-
ment does not cover the item at issue. 
 Second, deferral is not appropr
iate as the Complaint alleges 
violations of Section 8(a)(5) of the Act for failing and refusing 
to provide information. 
Postal Service, 
302 NLRB 767 (1991); 
DaimlerChrysler, 344 NLRB 1324 fn. 1 (2005). The Board 
held in 
DaimlerChrysler
 Corp. that ﬁunder the Board™s decision 
in Postal Service, 
(citation omitted), the 8(a)(5) complaint alle-
gations concerning failure to provide requested information are 
not appropriate for deferral pursuant to 
Collyer Insulated Wire, 
192 NLRB 837 (1971). Id.
 at fn. 1. Thus the information re-
quest allegations are not deferrable. Insofar as deferring the 
other allegation of this Complaint, the Board has held that it 
does not favor piece-meal deferral 
and prefers to have an entire 
dispute resolved in a single proceeding. 
DaimlerChrysler 
Corp., 
supra. CONCLUSIONS OF 
LAW 1.  Respondent, Rochester Gas & Electric Corporation, is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2.  Local Union 36, Internatio
nal Brotherhood of Electrical 
Workers, AFLŒCIO is a labor organization within the meaning 
of Section 2(5) of the Act. 
3.  By failing to timely notify the Union and afford it an op-
portunity to bargain over the effects of discontinuing the benefit 
of allowing the low voltage TM&R employees to take their 
service vehicles home after work, Respondent has violated 
Section 8(a)(1) and (5) of the Act. 
4.  By failing and refusing to provide the Union with the in-
formation it requested on March 
7, and June 5, 2006, namely, 
the cost to Respondent of allowing the bargaining unit employ-
ees to have the benefit of taking a company vehicle home, a 
listing of all employees
 who have the benefit of taking a com-
pany vehicle home, and whether Respondent announced to any 

employee or group of employees 
not in the bargaining unit that 
the benefit would be discontinued,
 and by failing to inform the 
Union that certain requested information did not exist, Respon-
dent violated Section 8(a)(1) and (5) of the Act. 
5.  The unfair labor practices committed by Respondent af-
fect commerce within the meaning of Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
Respondent should be ordered to, on request, bargain collec-
tively with the Union concerning the effects of its decision to 
discontinue the benefit of allowing the low voltage TM&R 
employees to take their servic
e vehicles home after work. It 
should further be ordered to make whole its employees for any 
losses they may have suffered as
 a consequence of its decision 
to eliminate the vehicle benefit, with interest as computed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987). Re-spondent should further be ordered to furnish the Union with 
the information it requested on March 7 and June 5, 2006, 
which is relevant and necessary to the Union™s duties as statu-
tory representative of the Respondent™s employees. And last, 

Respondent should be ordered to post an appropriate notice. 
[Recommended Order omitted from publication.] 
 